                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                                                      UNITED STATES DISTRICT COURT
                                   8
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                  10     GERALD TARTT,                                   Case No. 18-cv-05780 NC (PR)
                                  11                    Plaintiff,
                                                                                         ORDER OF TRANSFER
                                  12              v.
Northern District of California
 United States District Court




                                  13     JULIE ROBERTS, et al.,
                                  14                    Defendants.
                                  15
                                  16          Plaintiff, an Arizona state inmate proceeding pro se, filed a civil rights action
                                  17   pursuant to 42 U.S.C. § 1983. The events of which Plaintiff complains occurred in
                                  18   Arizona state prisons. Defendants are employees of Arizona state prisons. Venue
                                  19   therefore is proper in the District of Arizona, and not in this one. See 28 U.S.C. § 1391(b).
                                  20   Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this case is
                                  21   TRANSFERRED to the United States District Court for the District of Arizona. The
                                  22   Clerk of the Court is directed to transfer the case forthwith.
                                  23          IT IS SO ORDERED.
                                  24   DATED: October 9, 2018                            __________________________
                                  25                                                     NATHANAEL M. COUSINS
                                                                                         United States Magistrate Judge
                                  26
                                  27
                                  28
                                       Case No. 18-cv-05780 NC (PR)
                                       ORDER OF TRANSFER
